Attorney's Docket Number: 092760-US-PA
Filing Date: 05/26/2020
Applicant(s): Chang et al. 
Examiner: Antonio Crite

DETAILED ACTION
This Restriction/Election Requirement is responsive to communication filed on 05/26/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This Restriction consists of two parts:
1) Part I: Invention Restriction
2) Part II: Species Restriction
Applicant is advised that the reply to this requirement to be complete must include (i) an election in Part I of the Invention to be examined, (ii) an election in Part II of the Species to be examined, and (iii) an identification of the claims encompassing the Species elected in Part II. 

Part I: Invention Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to package assembly, classified in CPC G02B 6/4202.
II. Claims 17-20, drawn to a manufacturing method of a package assembly, classified in 
CPC H01L 24/19.


The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, unpatentability of the Group-I Invention would not necessarily imply unpatentability of the Group-II Invention since the product of the Group-I Invention could be made by another and materially different process than that of the Group-II Invention. For example, instead of cutting through the first redistribution structure and the photonic die to form an outer sidewall of a package component and aligning a fiber with the outer sidewall of the package component corresponding to the photonic die as is recited in Claim 17, the fiber of the optical signal port of Claim 1 can be coupled to the second die without cutting through the second die and redistribution structure. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The inventions are separately classified. This shows that each invention has attained recognition in the semiconductor art as a separate subject of inventive effort, and also as a separate field of search. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of the invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention(s).

Part II: Species Restriction
This application contains the following disclosed patentably distinct species: 
(1) Species 1, device or method reading on, e.g., FIG. 1A – FIG. 1C, FIG. 3A – FIG. 3C
(2) Species 2, device or method reading on, e.g., FIG. 2A – FIG. 2C
(3) Species 3, device or method reading on, e.g., FIG. 4A – FIG. 4B
(4) Species 4, device or method reading on, e.g., FIG. 5A – FIG. 5B
(5) Species 5, device or method reading on, e.g., FIG. 6A – FIG. 6B
(6) Species 6, device or method reading on, e.g., FIG. 7A – FIG. 7B
(7) Species 7, method reading on, e.g., FIG. 10A – FIG. 10I
(8) Species 8, method reading on, e.g., FIG. 11A – FIG. 11I
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. For example, the active side of the photonic die facing the inactive side of the electronic die as opposed to the active side of the photonic die facing the active side of the electronic die as opposed to the electronic dies electrically connected to the semiconductor dies through the conductive terminals as opposed to the photonic dies overlapping the electronic dies and the semiconductor dies as opposed to the photonic dies overlapping the electronic dies and a single semiconductor die as opposed to the photonic dies, electronic dies, and semiconductor dies mounted the substrate on the same plane. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Due to their mutually exclusive characteristics, the species require different fields of search (e.g., employing different search queries), and the prior art applicable to one species would not likely be applicable to the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The species election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817